Citation Nr: 0923451	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-27 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for ear 
disease, to include otitis media.   


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had recognized guerrilla service from June 13, 
1945 to May 8, 1946 and Regular Philippine Army Service from 
May 9, 1946 to May 28, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines.              

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a February 1999 rating action, the RO denied the 
Veteran's application to reopen a claim of entitlement to 
service connection for ear disease, to include otitis media; 
the Veteran was provided notice of the decision and his 
appellate rights, but did not file a notice of disagreement.    

2.  In September 2007, the Veteran filed an application to 
reopen his claim for service connection for ear disease, to 
include otitis media.   

3.  The evidence received since the unappealed February 1999 
decision, when considered by itself or in the context of the 
entire record, does not relate to a fact unestablished by the 
previously available record that is necessary to substantiate 
the claim for service connection for ear disease, to include 
otitis media.   


CONCLUSIONS OF LAW

1.  The February 1999 decision, in which the RO denied the 
Veteran's application to reopen his claim for service 
connection for ear disease, to include otitis media, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.160(d), 20.1103 (2008).

2.  The evidence received since the February 1999 decision is 
not new and material, and the claim for service connection 
for ear disease, to include otitis media, is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2007 letter sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

During the pendency of the Veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in September 2007 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the September 2007 letter also informed 
him about how VA determines effective dates and disability 
ratings, as required by Dingess.     

Regarding the notification requirements under Kent for the 
new and material claim, the September 2007 letter informed 
the Veteran of the requirement of submitting new and material 
evidence to reopen a previously denied claim and defined what 
"new" and "material" evidence was.  In addition, the 
letter provided the Veteran with what information was needed 
to substantiate his underlying claim for service connection, 
namely, that he had a disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  However, the Veteran was not 
provided the basis for the denial of his previously 
disallowed claim, which was that his pre-existing otitis 
media of the left ear was not aggravated by his period of 
service, and that his left ear disease, including 
mastoiditis, and right ear disease, including otitis media 
and mastoiditis, were not incurred in or aggravated by his 
period of service.  Nevertheless, after a review of the 
September 2007 letter and an acknowledgment of the 
aforementioned notification deficiency, the Board concludes 
that the letter sent to the Veteran substantially satisfy the 
requirements set forth by the Court in Kent by informing him 
of the type of evidence needed to reopen his claim.  Further, 
the Board notes that the Veteran's statements during the 
hearing at the RO before a local hearing officer indicated 
knowledge that the evidence must show a relationship between 
his current disability and his period of active service in 
order to reopen his claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007).  Based on the foregoing, the Board finds 
that, in the circumstances of the Veteran's new and material 
claim, any additional development or notification would serve 
no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
January 2008 RO decision that is the subject of this appeal 
in its September 2007 letter.  With respect to the Dingess 
requirements, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim, as well as the type of evidence necessary to 
establish a rating or effective date of an award (see letter 
from RO, dated in September 2007), and such notice was 
provided prior to the initial decision of the RO.  See 
Dingess, supra.  Accordingly, the RO provided proper VCAA 
notice at the required time.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

As noted above, the RO, in its September 2007 letter, 
informed the Veteran about VA's duty to assist him in 
obtaining relevant records.  As to any duty to provide a 
medical opinion in regard to the new and material claim, 
according to 38 C.F.R. § 3.159(c )(4)(iii), the duty to 
provide a medical opinion in a claim to reopen a finally 
adjudicated issue, as in this case, applies "only if new and 
material evidence is presented or secured."  38 C.F.R. 
§ 3.159(c )(4)(iii).  Because the Board has determined that 
the Veteran has not presented new and material evidence to 
reopen the claim for service connection for ear disease, to 
include otitis media, the RO has no duty to provide a medical 
opinion.     

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 392, 394 (1993). 


II.  New and Material Claim

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.         

The Veteran's original claim for service connection for 
service connection for ear disease, including otitis media, 
was denied by a December 1990 Board decision.  At that time, 
the Board concluded that the Veteran's pre-existing otitis 
media of the left ear was not aggravated by his period of 
service, and that his left ear disease, to include 
mastoiditis, and right ear disease, including otitis media 
and mastoiditis, were not incurred in or aggravated by his 
period of service.  In a February 1999 rating action, the RO 
denied the Veteran's claim for service connection for ear 
disease, including otitis media, on the basis that he had 
failed to submit new and material evidence.  The Veteran was 
provided notice of the decision and his appellate rights but 
did not file a notice of disagreement.  Therefore, the 
February 1999 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2008).         

In February 2002, the Veteran filed an application to reopen 
his claim for service connection for ear disease, to include 
otitis media.  In an April 2002 letter, the RO stated that if 
the Veteran wished to pursue his claim to reopen the 
aforementioned issue, it was necessary for him to submit new 
and material evidence which would show that the disability he 
was claiming was caused by or was hastened by his military 
service.  The RO noted they would be unable to take further 
action until new and material evidence had been submitted.  
The Veteran failed to submit any evidence within one year 
after the date of this request, and therefore, the claim is 
considered abandoned.  See 38 C.F.R. § 3.158(a) (2008).

In light of the above, the most recent final denial was the 
February 1999 rating decision.  Nevertheless, a claim will be 
reopened in the event that new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the February 1999 
rating action was the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the Veteran's claim for service connection 
for ear disease, to include otitis media, should be reopened 
and readjudicated on a de novo basis.  38 U.S.C.A. § 5108; 
Evans v. Brown, 9 Vet. App. 273 (1996).     

The definition of "new and material evidence" as set forth 
in 38 C.F.R. § 3.156(a) was revised, effective August 29, 
2001.  This new regulation provides: A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  This latest definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). As the Veteran 
submitted his current claim to reopen in September 2007, the 
revised version of 3.156 is applicable in this appeal.

The evidence of record at the time of the February 1999 
rating action consisted of the Veteran's service medical 
records, a private medical statement from B.T.J., M.D., dated 
in June 1946, a private Discharge Summary showing that the 
Veteran was hospitalized from December 1980 to February 1981, 
a private medical statement from G.R.S., M.D., dated in 
December 1982, a private medical statement, dated in August 
1988, private audiology and radiology reports, dated in 
August 1988, and Affidavits from A.R. and E.C., dated in 
September 1988 and May 1989.  

The Veteran's service medical records are sparse and 
essentially consist of an Affidavit for Philippine Army 
Personnel, dated in May 1946.  In the Affidavit, it was 
reported that the Veteran did not have any wounds or 
illnesses incurred during service. 

In a private medical statement from Dr. B.T.J., dated on June 
10, 1946, Dr. J. certified that he had treated the Veteran 
for chronic otitis media of the left ear, with partial 
paralysis of the left side.  According to Dr. J., the Veteran 
had a high fever and pain in his ear with bloody discharge 
and a foul smell.  Dr. J. reported that he had treated the 
Veteran "from his separation/discharge about 1946 [sic]," 
and that the Veteran came to his clinic from "time to time" 
as his patient.  

A private Discharge Summary shows that the Veteran was 
hospitalized from December 1980 to February 1981.  In the 
summary, it was reported that the Veteran had been suffering 
from a chronic ear infection since 1945.  The Veteran's 
infection would abate with medications until he had 
recurrence of ear discharge.  He was diagnosed with chronic 
otitis media.

In a private medical statement from Dr. G.R.S., dated in 
December 1982, Dr. S. stated that the Veteran had recently 
sought consultation for trigeminal nerve neuralgia.  Dr. S. 
noted that he advised the Veteran to partake in complete 
bedrest for five days.  

In a private medical statement, dated in August 1988, a 
private physician stated that the Veteran had recently 
undergone an otoscopic examination which revealed left 
adhesive otitis media and slight otitis media on the right 
side.  

In a private audiology report, dated in August 1988, it was 
noted that the Veteran had profound bilateral sensorineural 
hearing loss.  The assessment was inner ear disease.  

In a private radiology report, dated in August 1988, it was 
noted that the Veteran underwent a mastoid series.  The 
assessment was mastoiditis, bilaterally.  

In September 1988, the Veteran filed his original claim for 
ear disease, with otitis media.  At that time, he stated that 
during service, he had engaged in heavy gun battle with the 
Japanese military forces.  According to the Veteran, due to 
his in-service loud noise exposure, he developed loss of 
hearing.  He also maintained that after the gun battle, he 
experienced a bloody discharge from his left ear.  The 
Veteran contended that after his discharge from service, he 
continued to experience a bloody discharge from his left ear.  
In support of his claim, he submitted Affidavits from A.R. 
and E.C., dated in September 1988, who attested that from 
April 1 to 30, 1945, the Veteran engaged in a gun battle with 
the Japanese.  According to A.R. and E.C., following the 
battle, the Veteran had a bloody discharge from his left ear.  
After a few hours, the bloody discharge "recovered."  In 
additional Affidavits from A.R. and E.C., dated in May 1989, 
they attested that on April 7, 1945, during the gun battle 
with the Japanese, the Veteran had a bloody discharge from 
his left ear.    

In a private medical statement from P.D.P., M.D., dated in 
February 1998, Dr. P. reported that the Veteran was suffering 
from chronic adhesive otitis media with profound 
sensorineural hearing loss, bilateral, with no improvement 
with the use of hearing aids.  

Evidence received subsequent to the unappealed February 1999 
decision consists of a duplicative copy of the June 1946 
private medical statement from Dr. B.T.J., an Affidavit from 
D.S., dated in July 1947, duplicative copies of the 
Affidavits from A.R. and E.C., a duplicative copy of the 
August 1988 private radiology report, a private medical 
statement from Dr. B.T.J., dated in July 1983, private 
medical statements from M.B.C., M.D., dated in May 2006, 
September 2007, and October 2007, statements from the 
Veterans Memorial Medical Center, dated in January 2008 and 
October 2008, and hearing testimony.     

In October 2000 and March 2006, the Veteran submitted a 
duplicative copy of the May 1946 Affidavit for Philippine 
Army Personnel.   

In March 2006, September 2007, October 2007, and January 
2008, the Veteran submitted a duplicative copy of the June 
1946 private medical statement from Dr. B.T.J.   

In March 2006, the Veteran submitted duplicative copies of 
the Affidavits from A.R. and E.C. 

In private medical statements from Dr. M.B.C., dated in May 
2006, September 2007, and October 2007, Dr. C. reported that 
she was treating the Veteran for bilateral chronic otitis 
media and bilateral profound hearing loss.  

In a medical statement from the Veterans Memorial Medical 
Center, dated in October 2007, a VA physician stated that the 
Veteran was being treated for bilateral hearing loss.  

In January 2008, the Veteran submitted a copy of a private 
medical statement from Dr. B.T.J., dated in July 1983.  In 
the statement, Dr. J. reported that he had treated the 
Veteran for otitis media, with mastoiditis of the left ear.  
According to Dr. J., the Veteran was confined to a clinic bed 
for three days in August 1977.   

In January 2008, the Veteran submitted a duplicative copy of 
the private radiology report, dated in August 1988.  

In a letter from the Veterans Memorial Medical Center, dated 
in January 2008, the Chief Medical Administrator reported 
that the Veteran was receiving treatment for multiple 
disorders.  The list of disorders did not include any ear 
disease or otitis media.  

In February 2008, the Veteran submitted an Affidavit from 
D.S., dated in July 1947.  In the Affidavit, D.S. stated that 
the Veteran had served in the "A" Company, 1st Battalion, 
and that he had turned over all of his firearm and other 
military equipment issued to him when he was discharged in 
May 1946.  

In April 2008, a hearing was conducted at the RO before a 
local hearing officer.  At that time, the Veteran stated that 
during service, he experienced bleeding from his ear.  He 
maintained that his current ear condition was related to his 
in-service bleeding.  

In the instant case, the Veteran contends that during 
service, he was exposed to loud noises.  He maintains that 
due to his in-service noise exposure, he developed bilateral 
hearing loss.  The Veteran further reports that while he 
engaged in a battle with the Japanese, he experienced 
bleeding from his left ear.  He maintains that due to the 
left ear bleeding, he developed chronic otitis media.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the Veteran possesses medical expertise, 
nor is it contended otherwise.  Therefore, as a layman, the 
Veteran is not qualified to offer a medical opinion regarding 
the etiology of his condition, and his assertions cannot 
serve as a basis to reopen the claim for service connection 
for ear disease, to include otitis media.  See Moray v. 
Brown, 5 Vet. App. 211 (1993).  Moreover, his contention that 
he currently has ear disease, to include otitis media, that 
is related to his period of service is cumulative of his 
previous contention at the time of his prior claim, and 
therefore, is not new and material.     

The Board observes that in regard to the evidence submitted 
subsequent to the February 1999 rating action, the 
duplicative copy of the May 1946 Affidavit for Philippine 
Army Personnel, the duplicative copy of the June 1946 private 
medical statement from Dr. B.T.J., the duplicative copies of 
the Affidavits from A.R. and E.C., and the duplicative copy 
of the private radiology report, dated in August 1988, are 
not "new" in that they were of record at the time of the 
RO's denial in February 1999.     

With respect to the remainder of the evidence submitted in 
support of reopening the Veteran's claim for service 
connection for ear disease, to include otitis media, the 
Affidavit from D.S., dated in July 1947, the July 1983 
private medical statement from Dr. B.T.J., the private 
medical statements from Dr. M.B.C., dated in May 2006, 
September 2007, and October 2007, and the letters from the 
Veterans Memorial Medical Center, dated in October 2007 and 
January 2008, are "new" in that they were not of record at 
the time of the February 1999 rating action.  However, the 
Board concludes that the aforementioned evidence is not 
"material" because it does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for ear disease, to include otitis media.  Rather, 
most of the evidence merely confirms that the Veteran 
continues to experience bilateral hearing loss and bilateral 
otitis media, without offering any indication of a causal 
link or nexus between the Veteran's period of military 
service and his hearing loss or otitis media.     

In this case, the specified basis for the original December 
1990 Board disallowance of the Veteran's claim for service 
connection for ear disease, to include otitis media, was that 
his pre-existing otitis media of the left ear was not 
aggravated by his period of service, and that his left ear 
disease, to include mastoiditis, and right ear disease, 
including otitis media and mastoiditis, were not incurred in 
or aggravated by his period of service.  The aforementioned 
evidence submitted subsequent to the last final decision in 
February 1999 does not address or contradict this reasoning.  
The evidence has no bearing on the issue of entitlement to 
service connection for ear disease, to include otitis media, 
in that it does not address whether the Veteran's current 
bilateral hearing loss or bilateral otitis media were 
incurred in or aggravated by service.  In the private medical 
statements from Dr. M.B.C., dated in May 2006, September 
2007, and October 2007, Dr. C. reported that she was treating 
the Veteran for bilateral otitis media and bilateral hearing 
loss.  However, Dr. C. does not address whether the Veteran's 
bilateral otitis media and hearing loss were incurred in or 
aggravated by his period of service.  In the October 2007 
statement from the Veterans Memorial Medical Center, although 
a VA physician noted that the Veteran was being treated for 
bilateral hearing loss, the physician does not address 
whether the bilateral hearing loss was incurred in or 
aggravated by the Veteran's period of service.  In addition, 
in the July 1983 private medical statement from Dr. B.T.J., 
Dr. J. reported that the had treated the Veteran for otitis 
media, with mastoiditis of the left ear.  However, Dr. J. did 
not address the pertinent question of whether the Veteran's 
otitis media was incurred in or aggravated by service.  
Moreover, the January 2008 letter from the Veterans Memorial 
Medical Center is negative for any findings of an ear disease 
or otitis media.  Furthermore, the July 1947 Affidavit from 
D.S. is also negative for any discussion of an ear disease or 
otitis media.  Therefore, the aforementioned evidence is not 
material.  

The Board finds that the evidence added to the record since 
the RO's February 1999 decision, either by itself or in the 
context of all the evidence, both old and new, is not new and 
material evidence within the meaning of the cited legal 
authority, sufficient to reopen the Veteran's claim for 
service connection for ear disease, to include otitis media.  
Therefore, the Board concludes that new and material evidence 
has not been submitted and the claim of service connection 
for ear disease, to include otitis media, is not reopened.  
38 C.F.R. § 3.156(a).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


III.  VAOPGCPREC 3-2003/ Presumption of Soundness

In the December 1990 decision, the Board denied the Veteran's 
original claim for ear disease, to include otitis media.  
Specifically, the Board concluded that the evidence of record 
clearly and unmistakably showed that otitis media of the left 
ear existed prior the Veteran's recognized service, rebutting 
the presumption of soundness.  The Board also concluded that 
the pre-existing otitis media of the left ear was not 
aggravated by service.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1105.  In this regard, the Board notes changes in the 
regulations governing the presumption of aggravation.  
Currently, a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 
3.304(b).  VA's General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence (1) that the 
disease or injury existed prior to service and (2) that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003).  Effective 
May 4, 2005, VA amended its regulations at 38 C.F.R. § 
3.304(b) to reflect the change in the interpretation of the 
statute governing the presumption of sound condition.  The 
final rule conforms to Federal Circuit precedent Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004), and applies 
to claims, which were pending on or filed after May 4, 2005.  
As the Veteran's case was filed after that date, the 
amendment applies.

The United States Court of Appeals for the Federal Circuit 
held that 38 U.S.C.A. §§ 1110, 1131 provide compensation for 
disability incurred during wartime and peacetime service and 
a presumption of soundness upon entrance into service, except 
as to disorders noted at that time, under 38 U.S.C.A. §§ 
1111, 1132.  The Court held that it may be overcome only 
"where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service."  Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004) (citing 38 
U.S.C. § 1111); see VAOGCPREC 3- 2003 (July 16, 2003), 69 
Fed. Reg. 25178 (2004).

Therefore, the Board must discuss whether these recent 
changes in the regulations have any impact on the prior 
decisions as the final and determinative adjudication of the 
Veteran's claim.  As previously stated, the new regulation 
states that where a defect was not noted at the time of 
enlistment, VA must demonstrate by clear and unmistakable 
evidence that the disease or injury existed prior to service 
and that it was not aggravated by service.  In this regard, 
the Veteran's enlistment examination, if made, is not 
available for review.  Additionally, as a general matter, in 
circumstances wherein a change in law provides a new basis 
for entitlement to a benefit sought for which a claim has 
previously denied (i.e., through the liberalization of the 
requirements for entitlement to that benefit), the veteran 
may obtain de novo review of that prior decision without 
having to meet the "new and material" evidence requirement.  
Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994).  In the 
present case, this would mean that the Board would adjudicate 
the issue of service connection for ear disease, to include 
otitis media, without the Veteran having to present "new and 
material" evidence.

However, in Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 
1998), the Circuit Court determined that the change in the 
evidentiary presumption requiring VA to clearly rebut the 
presumption of soundness, including establishing the absence 
of in-service aggravation under 38 C.F.R. § 3.306(b), was a 
procedural rule, not a substantive change in law.  See also 
Hicks v. West, 12 Vet. App. 86, 91 (1998).  The Circuit Court 
based its conclusion on the fact that the modification did 
not create a new cause of action since a new basis of 
entitlement was not created.  For similar reasons, any change 
in law manifested by the new aforementioned regulations is 
procedural and not substantive in nature, as there is not new 
cause of action created. Therefore, the Veteran cannot 
circumvent the "new and material" requirements.  
Specifically, even if the presumption of soundness was 
applicable in this case, the Veteran would not be able to 
circumvent the "new and material" requirements.  Thus, to 
reopen his claim, he still needs to present new and material 
evidence that relates to an unestablished fact necessary to 
substantiate his claim, namely evidence that shows a 
relationship between his current otitis media of the left ear 
and his recognized service.  No such evidence has been 
presented in this case.  Since no new and material evidence 
sufficient to reopen the Veteran's claim for service 
connection for ear disease, to include otitis media, has been 
presented in this case, the Veteran's claim will not be 
reopened and the appeal will be denied.      


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for ear disease, 
to include otitis media. 





____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


